709 N.W.2d 262 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Michael T. TIERNEY, a Minnesota Attorney, Registration No. 141070.
No. A05-2559.
Supreme Court of Minnesota.
February 14, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael T. Tierney committed professional misconduct warranting public discipline, namely, three separate incidents of shoplifting since 1996, culminating in two criminal convictions, in violation of Minn. R. Prof. Conduct 8.4(b).
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend the appropriate discipline is a six-month suspension, stayed for two years, subject to additional conditions.
The court has independently reviewed the file and approves the jointly recommended disposition.
*263 Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael T. Tierney is suspended from the practice of law for six months from the date of this order, suspension to be stayed for two years subject to the following conditions:
a. If, at any time during the two-year stayed suspension period, respondent is charged with shoplifting, theft, or any other form of criminal conduct involving dishonesty, respondent shall be immediately suspended without further hearing for a period of six months. Should respondent be found or plead guilty, respondent shall be subject to such additional disciplinary proceedings as may be warranted by the nature of the criminal conduct.
b. Respondent shall continue current treatment with his licensed consulting psychologist or any other mental health professional acceptable to the Director, and shall complete all therapy programs recommended by the therapist. Upon the Director's request, respondent shall provide authorization for release of information and documentation sufficient to verify his compliance.
c. During the two-year stayed suspension period, respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention.
d. Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year of the date of this order.
e. Respondent shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice